Wheeler, Ch. J.
The appellant was not a party to the judgment of 1856, condemning the property in question to be sold; and consequently, her right, if she had any, is not concluded by it. But it is insisted that she could not assert her right under the statute, in this case, because, it is said, the pro*587cess under which the property was seized, was not an execution, within the meaning of the statute. (Hart. Dig. Art. 2814.) We think differently. The term, execution, applies to all process issued to carry into effect the final judgment of a court. Any writ, which authorizes the officer to carry into effect such judgment, is an execution. We see no cause to doubt that it was used in this comprehensive sense in the statute. The terms, “sequestration” and “ attachment,” comprise all the process, by virtue of which personal property may be seized before judgment ; and “execution,” all process by which it may be seized after final judgment. The intention appears to have been, to give -this remedy in all cases, where property is seized by the officer, under any writ of attachment, sequestration, or execution. (Ibid.) We are of opinion that the court erred in dismissing the proceeding, for which the judgment must be reversed, and the cause remanded.
Reversed and remanded.